BARNARD, P. J.
Dorothy Annan was born September 8, 1890. The surrogate appointed a maternal aunt and a maternal grandmother guardians of the person of the infant. The order provides that each guardian have the custody of the infant every alternate six months, and it is only this proviso of the order which is presented to this court by the appeal. All admit that the maternal aunt is a proper person to be guardian. She lives with the paternal grandfather of the infant, Mr. Annan, a man of large means, and she has had charge of the infant since the infant’s mother died, in July, 1891. The infant’s father died in January, 1893. The child was left in the charge of Mrs. Richardson during the interval between the death of the mother and his own death.
The rule which governs the appointment of guardian is solely the best interests of the infant. Code, § 2821; Bennett v. Byrne, 2 Barb. Ch. 216; People v. Walts, 122 N. Y. 238, 25 N. E. 266. Under these authorities, it does not seem that the joint guardianship, as ordered, should prevail. The child is very young, and needs extremely careful attention to its health. This involves unity of *259treatment, and a careful respect for the feelings of a baby of such tender years. A change of place, of treatment, of nurses, of surroundings, every six months, should be avoided. The interests of the infant are entirely in favor of the guardianship of Mrs. Richardson, viewing the case solely with reference to the physical wants of the infant. The last wish of the child’s father was in favor of Mrs. Richardson bringing up the child as guardian. The pecuniary interests of the infant are entirely in favor of the child being brought up in the family of Edward Annan. He had a strong affection for his son, the child’s father, and is willing to bring the child up, socially, far better than the estate of the child, which is small, wül do. The child will be better cared for by Mrs. Richardson, and will be brought up by his grandfather, Annan, with a full appreciation of his expectation for her. The part of the surrogate’s decree appealed from should be reversed, with costs and disbursements out of the estate.